 
 
I 
108th CONGRESS
2d Session
H. R. 5167 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Ms. Baldwin (for herself, Mr. Smith of Michigan, Mr. Michaud, Mr. Simpson, Mr. Otter, Mr. Gordon, Mr. Delahunt, Mr. Etheridge, Mr. LaHood, Mr. Holden, Mr. Kingston, Mr. Bishop of Georgia, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend for 18 months the period for which chapter 12 of title 11 of the United States Code is reenacted. 
 
 
1.Short titleThis Act may be cited as the Protection of Family Farmers Act of 2004. 
2.Eighteen-month extension of period for which chapter 12 of title 11, United States Code, is reenacted 
(a)AmendmentsSection 149 of title I of division C of Public Law 105–277 (11 U.S.C. 1201 note) is amended— 
(1)by striking January 1, 2004 each place it appears and inserting July 1, 2005; and 
(2)in subsection (a)— 
(A)by striking June 30, 2003 and inserting December 31, 2003; and 
(B)by striking July 1, 2003 and inserting January 1, 2004. 
(b)Effective dateThe amendments made by subsection (a) take effect on January 1, 2004. 
 
